Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments in light of claim amendment, see Remarks, filed 06/02/2021, with respect to Final Rejection have been fully considered and are persuasive. The rejection has been withdrawn. 
Response to Arguments
3.	Claims 1-12, 14, 21, 23-25, 27 and 28 are pending in the application. Claims 13, 15-20, 22 and 26 are cancelled.
Allowable Subject Matter
4.	Claims 1-12, 14, 21, 23-25, 27 and 28 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
6.	Regarding claim 1, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a second ground pin held in the second hole of the contactor, extending to at least the second surface of the contactor, and extending toward, but not to, at least the first surface of the contactor” in combination with other limitations of the claim.
7.	Claims 2-9, 11-12 are also allowed as they further limit claim 1.
8.	Regarding claim 10, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a metal block extending to the second surface of the contactor and extending within the first surface of the contactor, the metal block having a hole aligned with the second hole of the contactor, and a side parallel to the first hole of the contactor” in combination with other limitations of the claim.

10.	Regarding claim 21, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the second ground pin is held in the second hole of the contactor, extends to at least the second surface of the contactor, and extends toward, but not to, at least the first surface of the contactor” in combination with other limitations of the claim.
11.	Claims 24-25 are also allowed as they further limit claim 21.
12.	Regarding claim 23, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “wherein the contactor comprises a metal block, the metal block extending to the second surface of the contactor and extending within the first surface of the contactor, the metal block having a hole aligned with the second hole of the contactor, and wherein the contactor includes a side parallel to the first hole of the contactor” in combination with other limitations of the claim.
13.	Regarding claim 27, the prior art of record taken alone or in combination fails to teach or suggest the limitation of “a second ground pin, held in the second hole of the contactor, extends to at least the second surface of the contactor, and extends toward, but not to, at least the first surface of the contactor” in combination with other limitations of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NEEL D SHAH/Primary Examiner, Art Unit 2868